Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cliffton Johnson appeals the district court’s order dismissing his complaint under the Railway Labor Act, 45 U.S.C. §§ 151 (2006) et seq. for failure to state a clam. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Nat’l R.R. Adjustment Bd., No. 1:10-cv-00776-WDQ, 2011 WL 219595 (D.Md. Jan. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.